Citation Nr: 0601966	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for residuals of eye 
injuries.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and his spouse





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to November 1967.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

No current eye pathology is related to an injury sustained by 
the veteran in service. 


CONCLUSION OF LAW

Residuals of eye injuries were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
January 2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The January 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in February 2003.  Notice fully complying the provisions of 
the VCAA was provided to the veteran in January 2003.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria	

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


Analysis

Service medical records disclose that in January 1966 the 
veteran sustained a sand blast injury to both eyes when a 
tire he was changing blew up. Medical treatment showed mild 
corneal lesions. A saline solution was applied. The veteran 
also has testified regarding eye injuries he sustained in an 
explosion in Vietnam. Although service medical records make 
no reference to such an incident, the Board does not dispute 
that it occurred. See 38 U.S.C.A. § 1154 (West 2002 & Supp. 
2005). However, no subsequent treatment for an eye condition 
apparently was required, and no eye pathology was noted when 
the veteran when examined for service separation. Further, no 
post-service treatment for possible residuals of the 
inservice incidents has been submitted. Accordingly, it can 
only be concluded that the eye injuries sustained during 
service were acute and transitory in nature, resolving 
without residual disability. 

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  
However, in the present case an examination is not required 
since there is no competent lay or medical evidence of a 
current diagnosed eye disability or persistent or recurrent 
symptoms of an eye disability.

The Board has considered the veteran's statements and 
testimony concerning his eye condition. However, it does not 
appear that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992). The Court of Appeals for Veterans 
Claims has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

In reaching its decision, the Board finds it not 
insignificant that the veteran apparently has not sought 
medical treatment for an eye condition which possibly could 
be a residual of the inservice episodes. Therefore, the Board 
concludes that a preponderance of the evidence is against the 
claim for service connection for residuals of eye injuries.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for residuals of eye injuries is denied.


REMAND

The veteran testified in September 2005 that he had served in 
Vietnam as a truck driver. He explained that he was exposed 
to enemy fire on more than one occasion during his tour of 
duty. Personnel records indicate he was stationed in Vietnam 
from December 1966 to November 1967. Verification of the 
claimed stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC) has not been accomplished. 
Accordingly, the case is remanded to the RO for the following 
actions:


1.  The RO should request copies of all 
records of treatment the veteran has 
received for PTSD at the Columbia VAMC 
since July 2005.

		2.  The RO should contact the JSRRC at 7798 Cissna 
Road, 				Springfield, Virginia 22150-3197.  
The JSRRC should be 				requested to review the 
unit history of Co. B, 1st Engineer Bn, 1st 		
	Infantry Division to verify the stressors provided by 
the veteran..If 			unable to provide such 
information, the USASCRUR should be 			asked to 
identify the agency or department that may provide such 	
		information and the RO should conduct follow-up 
inquiries 				accordingly.

3.  The RO should make a specific 
determination as to whether the veteran 
engaged in combat with the enemy, whether 
the claimed stressors are related to that 
combat, and whether the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service.  See 38 C.F.R. § 3.304(f) 
(2005).

4.  If the RO finds the veteran was not 
engaged in combat or that a claimed 
stressor is not related to combat, the RO 
must make a specific determination, based 
on the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

		5.  After completion of the above, and the 
association of any 				accumulated evidence with 
the claims folder, the veteran should be 		
	afforded a VA psychiatric examination.  The claims 
folder, together 			with any newly obtained 
evidence, should be made available to the 		
	examiner.  The examiner should be informed as to which 	
			stressor or stressors have been verified or 
are presumed verified 			because of combat.  The 
examiner should indicate whether the 			diagnostic 
criteria to support a diagnosis of PTSD have been satisfied.  
		
		The examination should include all appropriate 
tests and evaluations, 		including psychological testing 
with PTSD subscales.  The examiner 		should utilize the 
Fourth edition of the American Psychiatric 			
	Association's Diagnostic and Statistical Manual for 
Mental Disorders 		(DSM-IV), in arriving at diagnoses 
and enumerating the specific 			diagnostic criteria 
satisfied and the specific findings meeting the 		
	criteria for any disorder found.  If PTSD is diagnosed, 
the stressor(s) 		supporting the diagnosis must be 
identified, including the evidence 			documenting the 
stressor.  If the examiner find that PTSD is related 		
	to stressors other than those claimed to have occurred 
in service, it 			should be so noted and explained.  
If PTSD is diagnosed, the 				examiners should 
specify what symptoms are related to PTSD as 		
	opposed to any other psychiatric disorders.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claim of service 
connection for PTSD. If the benefit 
sought on appeal is not granted, the 
veteran should be issued a supplemental 
statement of the case, and be afforded 
the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


